Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the device of claim 8, wherein the segment joints connect an outer wall of the balloon to an inner wall of the balloon”.  Applicant references element (174) in figure 39B however the (174) points to a darkened line outside of balloons.  There appears to be an unlabeled darkened line but they do not appear to connect.  Specification section [0339] only states (174) connects inner and outer walls but it is unclear and indefinite how the walls are connected.  It is indefinite what Applicant intends to claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 11-12, 15-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hofmann USP 4,787,388

Regarding claim 1, Hofmann teaches a medical inflatable device for use in a biological body the device comprising: a balloon having segments that are angularly adjacent to each other and parallel with a longitudinal axis of the device (see figures 1 and 3b); and a hollow shaft (see figure 2b), the segments being inflatable by a tube connected to the hollow shaft (column 2 lines 27-59 and see figures 1, 2a and 2b).

Regarding claim 2, Hofmann teaches a device of claim 1, wherein the segments have a generally circular cross-sectional configuration, see figure 3b.

Regarding claim 11, Hofmann teaches a device of claim 1, wherein the segments are in fluid isolation from each other along a length of the balloon (column 2 lines 27-59).

Regarding claim 12, Hofmann teaches a device of claim 1, wherein the segments are in fluid communication with each other along at least a portion of a length of the balloon (column 2 lines 27-59).

Regarding claim 15, Hofmann teaches a device of claim 1, wherein the segments are in an annular configuration (see figure 3b), each segment being generally circular in cross-section (see figure 3b) and in fluid isolation from the other segments (column 2 lines 27-59).

Regarding claim 16, Hofmann teaches a device of claim 1, wherein the hollow shaft includes an inner lumen and an outer lumen to deliver fluid under pressure to the balloon via the tube.  Applicant teaches the inner (154a) and outer lumen (154b) in figure 29b- they are basically concentric tubes.  Hofmann teaches a concentric tube setup see figure 2b.  It is noted (22) hoses a guidewire, but it is still a lumen.

Regarding claim 17, Hofmann teaches a medical device for use in a biological body, the device comprising: an inflatable balloon having segments that are angularly adjacent to each other (see figure 3b) and parallel with a longitudinal axis of the device (see figure 1), the balloon surrounding an interior lumen (see figures 2a/2b); and a hollow shaft (here 22) located in the interior lumen (see figures 8, 2a and 2b); the segments being inflatable by a tube connected to the hollow shaft  (column 2 lines 27-59 and see figures 1, 2a and 2b).

Regarding claim 18, Hofmann teaches a device of claim 17, wherein the hollow shaft extends through the interior lumen to a point distal of the inflatable balloon (see figure 8)

Regarding claim 19, Hofmann teaches a medical device for use in a biological body, the device comprising: an inflatable balloon having segments that are angularly adjacent to each other (see figure 3b) and parallel with a longitudinal axis of the device, the balloon surrounding an interior lumen (here see figure 2a); and a hollow shaft located in the interior lumen (see figure 2a); wherein the segments are in an annular configuration (see figure 3b), each segment being generally circular in cross-section (see figure 3b) when inflated and in fluid isolation from the other segments (column 2 lines 27-59).

Regarding claim 20, Hofmann teaches a The device of claim 19, further including a tube connected to the hollow shaft for inflating the segments (column 2 lines 27-59 and see figures 1, 2a and 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann USP 4,787,388 as applied to claim 1 above, and further in view of Hayes US 2006/0085022.

Regarding claim 3, Hofmann teaches the device of claim 1, however fails to teach a device further comprising an outer wall around the balloon.
	Hayes teaches an improved dilation balloon system wherein the balloon has at least an outer wall around the inner balloon (herein the expandable layer).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hofmann to include the outer layer as taught by Hayes, as Hayes teaches, see [0002-0009], that conventional expandable balloons have a number of limitations wherein a non-expandable balloon has various advantages used for dilation in vessels.  

Regarding claim 4, the combination of Hofmann and Hayes teaches the device of claim 3, wherein the outer wall comprises reinforcement fibers.  
	Specifically the properties of the balloon taught by Hayes includes a woven fabric layer [0099-0103] and [012] Hayes states “fiber-reinforced balloon”.  

Regarding claim 5, the combination of Hofmann and Hayes teaches a device of claim 4, wherein the reinforcement fibers are arranged at set angles relative to one another.
	Specifically, Hayes teaches woven fabric layer [0099-0103] and a woven fabric has fibers arranged at set angles relative to one another and reinforced fibers [0012] and [0101].

Regarding claim 6, the combination of Hofmann and Hayes teaches a device of claim 4, wherein at least some of the reinforcement fibers are arranged substantially parallel to the longitudinal axis [0030] [0062] of Hayes.

Regarding claim 7, the combination of Hofmann and Hayes teaches a device of claim 4, wherein at least some of the reinforcement fibers are hoop wound around the outer wall.  As shown in figure 11 of Hayes, the fiber is wound like a hoop (circular like arrangement).  Applicant defines hoop wound in [0061] as helically wound around balloon wall.  


Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann USP 4,787,388 as applied to claim 1 above, and further in view of Korleski US 2008/0097374

Regarding claim 8, Hofmann teaches a device of claim 1, however fails to teach a device further comprising segment joints between the segments.
	Korleski teaches a plurality of balloon segments connected by segment joints (6) (see figure 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hofmann to have joint segments as taught by Korleski to provide stability to the structure [0042].  
	
Regarding claim 10, the combination of Hofmann and Korleski teaches a device of claim 8, wherein the segment joints are configured to minimize inward radial collapse of the balloon.
	Applicant teaches by connecting the various segments together that provide an ability to minimize inward radial collapse of the balloon thus it would appear the same ability would apply by the combination of Hofmann and Korleski.  


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann USP 4,787,388 as applied to claim 1 above, and further in view of Galindo USP 5,261,878.

Regarding claim 13, Hofmann teaches a device of claim 1, however fails to teach wherein the walls of the segments further include a radiopaque marker wire.
	Galindo teaches radiopaque markers (28) on each end of a stent balloon, see figure 2.
	  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hofmann to have a radiopaque marker as taught by Galindo, as radiopaque markers are known in the art to provide guidance with device placement in a vessel.  
	Regarding the term “wire”, element (28) in a line about the balloon and radiopaque elements are metals.  


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann USP 4,787,388 as applied to claim 1 above, and further in view of Johnson USP 5,425,714.

Regarding claim 14, Hofmann teaches a device of claim 1, however fails to teach wherein the hollow shaft has an outer diameter, and the tube is connected to the hollow shaft radially inwardly of the outer diameter.
	Johnson also teaches a balloon catheter wherein the inflation lumen is a distinct tube within the shaft (see figures 1 and 3-4) (14) is the inflation tube within catheter body (12).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hofmann to have a distinct inflation tube as to provide a sealed inflation lumen.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/6/22